DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the X-ray dynamic image as the reference frame image and the X-ray dynamic image as a comparative frame image which is another frame image" in Lines 9-10 and “the logarithmically converted image as the reference frame image and the logarithmically converted image as the comparative frame image” in Lines 11-12.  It is unclear as to whether the x-ray dynamic image as the reference frame image and the x-ray dynamic image as a comparative frame image is the same x-ray dynamic image disclosed another X-ray dynamic image as a comparative frame image” and amending Lines 11-12 to “the logarithmically converted image as the reference frame image and another logarithmically converted image as the comparative frame image).
Claim 8 recites the limitation "the color” in Line 10.  It is unclear as to which color is being referred to as Line 7 of the claim discloses colors (plural).  Examiner suggests amending by deleting the term “the” before color (thus, the limitation in Line 10 would be “parameters other than color”) and has interpreted the limitation as such.
Claim 9 also recites the limitation "the color” in Line 2.  Since claim 9 depends on claim 8 (see 112(b) rejection above), Examiner suggests amending the limitation by deleting the term “the” before color (thus, the limitation would be “parameters other than color”) and has interpreted the limitation as such.
Claim 11 recites the limitations "the X-ray dynamic image as the reference frame image and the X-ray dynamic image as a comparative frame image which is another frame image" in Lines 11-12 and “the logarithmically converted image as the reference frame image and the logarithmically converted image as the comparative frame image” in Lines13-14.  It is unclear as to whether the x-ray dynamic image as the reference frame image and the x-ray dynamic image as a comparative frame image is the same x-ray dynamic image disclosed earlier in Line 2 (in other words, an x-ray dynamic image is acquired, the acquired x-ray dynamic image is the reference frame image, and the same x-ray dynamic image is the another X-ray dynamic image as a comparative frame image” and amending Lines 13-14 to “the logarithmically converted image as the reference frame image and another logarithmically converted image as the comparative frame image).
Claim 12 recites the limitations "the X-ray dynamic image as the reference frame image and the X-ray dynamic image as a comparative frame image which is another frame image" in Lines 12-13 and “the logarithmically converted image as the reference frame image and the logarithmically converted image as the comparative frame image” in Lines 14-15.  It is unclear as to whether the x-ray dynamic image as the reference frame image and the x-ray dynamic image as a comparative frame image is the same x-ray dynamic image disclosed earlier in Line 3 (in other words, an x-ray dynamic image is acquired, the acquired x-ray dynamic image is the reference frame image, and the same x-ray dynamic image is the comparative frame image).  Similarly, it is unclear as to whether the logarithmically converted image as the reference frame image and the logarithmically converted image as the comparative frame image is the same logarithmically converted image disclosed earlier in Line 7.  Examiner believes they should be different images and suggests amending the claim language to clarify (for example, amending Lines 12-13 to “the X-ray dynamic image as the reference frame image and another X-ray dynamic image as a comparative frame image” and amending Lines 14-15 to “the logarithmically converted image as the reference frame image and another logarithmically converted image as the comparative frame image).
Claims 2-7 and 10 depend on claim 1 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marinus et al. (US 5,048,534) in view of Subramanian et al. (US 2012/0212222).
With regards to claim 1, Marinus et al. discloses a dynamic image analysis apparatus comprising: 
a hardware processor (Col. 5 lines 3-27, “processing unit”) that: 
acquires an X-ray dynamic image including continuous frame images acquired by continuously capturing a living body having a heartbeat in time series (Col. 3 lines 38-41, Col. 4 lines 1-5, "x-ray images" "rapid succession"); 
performs logarithmic conversion for a pixel value of the acquired X-ray dynamic image to create a logarithmically converted image (Col. 3 lines 50-56, "logarithm"); 
sets, as a reference frame image, one frame image based on at least one of the X-ray dynamic image and the logarithmically converted image (Col. 3 lines 50-56, where the logarithm of x-ray image before injection of the contrast medium is the reference image); 
Col. 3 lines 50-56, "logarithmic differential images"); and 
generates a blood flow analysis image based on the difference or the ratio (Col. 3 lines 50-62, Col. 8 lines 21-26, Col. 9 lines 11-13, "logarithmic differential images" "vessels").  
Marinus et al. does not explicitly teach the reference frame image set based on a heartbeat phase.
However, Subramanian et al. discloses the concept of using images based on cardiac phases to calculate subtraction images in order to obtain more accurate images of the vessel and blood flow (Para. 0004 lines 5-14, 0032 lines 3-12, “cardiac phases”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of using images based on cardiac phases to calculate subtraction images as taught by Subramanian et al. into the dynamic image analysis apparatus of Marinus et al. and thus set the reference frame image based on a cardiac phase.  The motivation for this would be to obtain more accurate images of the vessel and blood flow.  
With regards to claim 2, the combination of Marinus et al. and Subramanian et al. discloses the dynamic image analysis apparatus according to claim 1, wherein the hardware processor sets a frame image corresponding to a ventricular end-diastole of a heart as the reference frame image (Subramanian et al.: Para. 0004 lines 5-14, 0032 lines 3-12, "diastole"
With regards to claim 6, the combination of Marinus et al. and Subramanian et al. discloses the dynamic image analysis apparatus according to claim 1, wherein the hardware processor sets, as the reference frame image, a frame image corresponding to a ventricular systole of a heart after the heartbeat is generated (Subramanian et al.: Para. 0004 lines 5-14, 0032 lines 3-12, "systole").  
With regards to claim 7, the combination of Marinus et al. and Subramanian et al. discloses the dynamic image analysis apparatus according to claim 1, wherein the hardware processor sets the reference frame image based on a change in density of a region of a lung field in a vicinity of a heart or a change in a position of a blood vessel (Subramanian et al.: Para. 0004 lines 5-14, 0032 lines 3-12, where position of blood vessel changes during cardiac phases).
With regards to claim 11, it recites the functions of the apparatus of claim 1 as a process.  Thus, the analysis in rejecting claim 1 is equally applicable to claim 11.
With regards to claim 12, it recites the apparatus of claim 1 as a non-transitory computer readable recording medium storing a program that causes a computer of a dynamic image analysis apparatus to perform the functions.  Marinus et al. discloses the non-transitory computer readable recording medium (Col. 5 lines 3-27, “memory unit”).  Thus, the analysis in rejecting claim 1 is equally applicable to claim 12.
Allowable Subject Matter
Claim 3-5 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
With regards to claim 3, the combination of Marinus et al. and Subramanian et al. discloses setting a frame image based on a heartbeat phase as the reference frame image, however, there is no mention of detecting movement that becomes a blood flow artifact from the frame images and selects the reference frame image and the 
With regards to claim 4, the combination of Marinus et al. and Subramanian et al. discloses calculating a difference between the reference frame image and the comparative frame image, however, there is no mention of using each pixel value as a representative value of a block size that is equal to or greater than 7 mm when calculating the difference between the reference frame image and the comparative frame image.
With regards to claim 5, the combination of Marinus et al. and Subramanian et al. discloses calculating a difference between the reference frame image and the comparative frame image, however, there is no mention of performing a filtering process of limiting a frequency component in a time direction for each pixel value when calculating the difference between the reference frame image and the comparative frame image.
With regards to claim 8, the combination of Marinus et al. and Subramanian et al. discloses calculating a difference between the reference frame image and the comparative frame image and displaying the blood flow analysis image obtained by calculating the difference as a functional image, however, there is no mention of controlling the displaying of the display such that colors vary according to whether a pixel value of the functional image is positive or negative and performing control such that an absolute value of the pixel value is reflected in the displaying of the display so as to be associated with parameters other than color.
With regards to claims 9 and 10, they are dependent on claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662